DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/18/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/18/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the objections of claims and the rejection under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s amendments to the claims.  Additionally, the rejection of claims under 35 U.S.C. 102(a)(1) has been withdrawn in view of Applicant’s amendments to the claims.  Lastly, the rejection of claims under 35 U.S.C. 103(a) has been withdrawn in view of Applicant’s amendments to the claims.  Regarding the rejection of claims under 35 U.S.C. 103(a), the claims have been amended to roll the disorders of previously rejected claim 3 into claim 2 and to introduce the further limitation that “the method serves to treat the disorder”.  It is found persuasive that the previous rejection of claims based primarily on Cohen et al (US 2009/0054342; of record) does not teach the instantly claimed method, wherein “the method serves to treat the disorder”.  
Since Applicant has not responded to the obviousness-type double patenting rejections of record, those rejections are MAINTAINED. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-7, 9-13, 25 and 31 are NEWLY rejected under 35 U.S.C. 103(a) as being unpatentable over Zang et al (J Clin Endocrinol Metab 96:320-332, 2011), Choi (Int J Stem Cells 2(2):122-128, 2009), Kalodimou (J Autoimmune Disorders, 1(1:8):pages 1-3, 2015) and Petasis et al (US 2016/0016946; of record).
Claim 2 is drawn to a method for increasing circulating mesenchymal stem cells (MSC) in a subject, the method comprising administering to a subject in need thereof, in an amount effective to increase circulating MSC in the subject, a compound of formula 1 (more specifically, in the form of a pharmaceutical composition further comprising a pharmaceutically acceptable carrier suitable for oral, parenteral, or topical administration (claim 13)), which embraces the following compound species  
    PNG
    media_image1.png
    178
    162
    media_image1.png
    Greyscale
(i.e., Compound 7) wherein the subject suffers from Grave’s disease and the method serves to treat Grave’s disease.
As summarized, the invention reads on claims 2, 7, 9-13, 25 and 31, as well as claim 6, drafted independently.
As taught by Zang et al, “[t]he current first-line treatment for active, moderate-to-severe GO [i.e., Grave’s orbitopathy, an inflammatory disorder of the orbit and the most frequent manifestation of Grave’s disease] is a 12-week course of high-dose iv glucocorticoid pulses” (Abstract) which “serve in multiple capacities by decreasing inflammation and suppressing immune function by interfering with the function of T and B lymphocytes, reducing the recruitment of monocytes and macrophages, inhibiting the function of immunocompetent cells, inhibiting the release of inflammatory mediators (cytokines, prostaglandins) , and decreasing glycosaminoglycan synthesis and secretion by activated orbital fibroblasts” (Page 321, Column 1).
Indeed, as taught by Choi, “[t]he major immunosuppressive drugs of the last three decades in the treatment of autoimmune disease have been corticosteroids” (Page 123, Column 1).  However, as further taught by Choi, “another cell-based therapy is to use… adult stem cell, the mesenchymal stem cell (MSC), as an anti-inflammatory and tissue protecting agent” in the treatment of autoimmune disorders, and “many in vitro studies have reported that MSC have immunomodulatory properties and immunosuppressive effects” (Page 125, Column 1).  In particular, Choi teaches that:
 “mesenchymal stem cell transplantation reverses multiorgan dysfunction in SLE mice and humans” (Page 125, Column 1);
intravenous administration of MSC “to patients with steroid-refractory acute GVDH… resolved completely in five of six patients” (Page 125, Column 2);
intravenous administration of MSC “reduces the severity of EAE by immune modulation and decreases spinal cord inflammation and demyelination” (Page 125, Column 2);
intraperitoneal administration of MSC “significantly ameliorated the clinical and histopathological severity of colitis by decrease of inflammatory cytokines and increase of IL-10” in mice (Page 125, Column 2).
As similarly taught by Kalodimou, “[t]here are more than 80 types of autoimmune disorders including multiple sclerosis, type 1 diabetes, lupus, rheumatoid arthritis, uveitis, scleroderma, grave’s disease and chronic thyroiditis, among others” (Page 1, Column 1) and “[m]esenchymal stem and progenitor cell populations derived from a variety of adult tissue sources (e.g., adipose tissue) are under investigation as possible treatments for those disorders” (Page 1, Column 2; see also Page 2, Column 1: “mesenchymal stem cells have been shown to have potent anti-inflammatory and repair-promoting capabilities, and show promise use for a wide range of therapeutic applications”).  In particular, Kalodimou teach that:
“mesenchymal stem cell therapy is a new alternative treatment to help manage the symptoms of lupus” (Page 2, Column 1); and
“mice with myasthenia gravis… treated with hMSC (mesenchymal stem cells) [show] significant improvement in their condition” and “[r]esearch on humans produces positive results as well” (Page 2, Column 2).
Significantly, Petasis et al teach “small molecule non-peptidic compounds” (Abstract)  – including the instantly claimed Compound 7 (Paragraph 0137) – which “mimic the heptapeptide angiotensin (1-7) and act as agonists of the Mas receptor” (Paragraph 0002), and compositions thereof further comprising “a pharmaceutically acceptable carrier” (Paragraph 0142) “to be administered… orally, parenterally… topically” (Paragraph 0152) in “the treatment of angiotensin-related diseases and disorders, including… bone marrow diseases” (Abstract).  
As specifically taught by Petasis et al, “[c]ompound 7 was able to increase bone marrow cell number as well as early progenitors (CFU-GEMM), myeloid progenitors (CFU-GM) erythroid progenitors (BFU-E) and mesenchymal stem cells (MSC)” (Paragraph 0267, Example 12; see also Figure 8).
Based on all of the foregoing, it would have been obvious to apply the method of Petasis et al – which teach to a method for increasing circulating mesenchymal stem cells (MSC) in a subject, said method comprising administering, to a subject in need thereof, a composition comprising compound 7 and a pharmaceutically acceptable carrier, in an amount effective to increase circulating MSC in the subject – to a patient suffering from Grave’s disease, in order to treat Grave’s disease in said subject.  It would have been obvious to do so considering that – similar to corticosteroids, one of the mainstays in the treatment of Grave’s disease (as taught by Zang et al and Choi) which act via by decreasing inflammation and suppressing immune function (as taught by Zang et al) – MSCs  act as an “anti-inflammatory and tissue protecting agent” which exhibit “immunomodulatory properties and immunosuppressive effects” (as taught by Choi) and “have been shown to have potent anti-inflammatory and repair-promoting capabilities” (as taught by Kalodimou) useful in the treatment of numerous related autoimmune disorders (as taught by Choi and Kalodimou).  Although it is recognized that “not all autoimmune disorders respond to stem cell therapy, and each patient must be assessed individually to determine the potential for optimal results from this regenerative medicinal process” (as taught by Kalodimou (Page 1, Column 2)), it remains the case that, based on the totality of the prior art, it would have been obvious to apply the method of Petasis et al – which teach to a method for increasing circulating mesenchymal stem cells (MSC) in a subject, said method comprising administering, to a subject in need thereof, a composition comprising compound 7 and a pharmaceutically acceptable carrier, in an amount effective to increase circulating MSC in the subject – to a patient suffering from Grave’s disease, in order to treat Grave’s disease in said subject.  Obviousness does not require absolute predictability, only a reasonable expectation of success of obtaining similar properties.  In re O'Farrell, 853 F.2d 894 (Fed. Cir. 1988). 
Accordingly, claims 2, 6-7, 9-13, 25 and 31 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6-7, 9-13, 25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,732,074. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent is generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 22).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
Claims 2, 6-7, 9-13, 25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,943,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent is generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 10).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
Claims 2, 6-7, 9-13, 25 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 of copending Application No. 16/622,399. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 1).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 6-7, 9-13, 25 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of copending Application No. 17/053,984. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of increasing circulating mesenchymal stem cells (MSC) in a subject comprising a compound of formula I, for example, compound 7 shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The copending claims are generally drawn to method of treating comprising administering compounds such as the one shown below (i.e. the same as the instant compound 7; see, for example, claim 16).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

With respect to the increase of circulating MSC, the instant specification evidences that the administration of said compound precipitates this effect.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The administration in the patent of the same compound would have necessarily produced the same effect, thus meeting the limitations of the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The new ground(s) of rejection presented in this Office action is necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611